IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2004-CA-01293-SCT


PRE-PAID LEGAL SERVICES, INC.,
HARLAND C. STONECIPHER,
BROOKS WERKHEISER,
ARNOLD D. DYRE AND
DYRE LAW FIRM, PLLC

v.

CLAUDE ANDERSON, JR., ET AL.


DATE OF JUDGMENT:                          02/03/2003
TRIAL JUDGE:                               HON. JANNIE M. LEWIS
COURT FROM WHICH APPEALED:                 HOLMES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                  RICHARD L. JONES
                                           ROBERT L. GIBBS
                                           ANNE C. SANDERS
                                           JOHN B. CLARK
                                           BRANDI N. SMITH
                                           SHANDA L. LEWIS
ATTORNEYS FOR APPELLEES:                   J. BRAD PIGOTT
                                           J. DOUGLAS MINOR
                                           BARRY W. GILMER
NATURE OF THE CASE:                        CIVIL - CONTRACT
DISPOSITION:                               AFFIRMED AND REMANDED - 05/12/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE WALLER, P.J., GRAVES AND RANDOLPH, JJ.

       WALLER, PRESIDING JUSTICE, FOR THE COURT:

¶1.    This matter is on appeal after a ruling by the Circuit Court of Holmes County granting

the plaintiffs’ motion for partial summary judgment and for declaratory judgment finding that
the plaintiffs had no obligation to arbitrate their disputes with the defendants.           Having

considered the defendants’ appeal (see 9 U.S.C. § 16(a)(2) & (3)), we affirm the circuit court

because the issues raised have been decided against the defendants in Pre-Paid Legal

Services, Inc. v. Battle, 873 So. 2d 79 (Miss. 2004). We also remand this matter for further

proceedings.

                                         DISCUSSION

¶2.    Claude Anderson, Jr., and 86 other plaintiffs 1 commenced this action against Pre-Paid

Legal Services, Inc., Harlan C. Stonecipher, Brooks Werkheiser, Dyre Law Firm, PLLC, and

Arnold D. Dyre in the Circuit Court of Holmes County, Mississippi.           The plaintiffs claimed

that Pre-Paid used deceptive marketing practices to lure them into signing a contract for legal

services that was grossly deficient in comparison to the services they were told that they would




       1
         Ina Alamonte, Sherron Barnes, Bobby Bell, Alex Berry, Joy Braden, Laura Bradley,
Catherine Brooks, Michelle Brown, Shelby Carmichael, Tracey Crawford, John Cummings,
Johnny Davis, Keith Davis, Sr., Melton Dawkins, Harriet DeJarnett, Russell Douglass,
Mildred Eaves, Flora Elerby, Anthony Evans, Debbie Evans, Larry Evans, James Everette,
John Fairley, Amy Michelle Fisher, Nancey Fondren, Wanda Fox, Ollie Franklin, Beverly
Gaddis, Barbara Ann Gathright, Lavonne Gordon, Dave Grayson, Tony Ham, Nathan
Harding, Cennie Hardy, Shirley Harper, Janice Harris, Rebecca Lynne Hasson, Corine
Hickman, Minnie Inge, Kathy Ivey, Brenda Jones, Chester Jones, Estella Jones, Frances
Gail Jones, Charlean Lacy, Kenneth Lewis, Angela Little, Wanda Lloyd, Beverly Lockett,
Marilyn Lott, J. B. Lovett, Mildred Lucas, Joyce McAffee, Latricia McCarty, Cynthia
McCollum, Sandra McCoy, Anne McCullum, Linda McGill, David McKenzie, Roy
McKenzie, Gwendolyn Mack, Maggie May, Chevonna Milloy-Bass, Patricia Moody, Paul
Newell, Ora Nicks, Diane Nobles, Eddie Ott, Jr., Linda Pace, Willie Pace, Eddie Payton,
Amy Pence, Yalinda Pugh, Dorothy Radcliff, Lou Ross, Gloria Shadwick, Dorothy Smith,
Patricia Smith, Scottie Starr, Jean Stubbs, Michele Swanner, Derrick Walker, Richard C.
Wallace, Wendie Williams, Laura Womack, and Shawn T. Young.



                                                2
receive. The plaintiffs sought a partial summary judgment and a declaratory judgment that they

were under no obligation to arbitrate any of these claims against the defendants.

¶3.     The defendants responded that all of the contracts entered into by the plaintiffs

contained an arbitration provision in nine point font on the fifth of six pages as follows:            “K.

Settlement of Disputes: In the event of a dispute, the parties will agree on an impartial attorney

who will decide such dispute and that decision will be binding on all parties to such dispute.”




¶4.     We have considered this exact arbitration clause on four different occasions.2             See Pre-

Paid Legal Servs., Inc. v. Battle, 873 So. 2d 79 (Miss. 2004); Pre-Paid Legal Servs., Inc.

v. Brownlow, 874 So. 2d 972 (Miss. 2004); Dyre Law Firm v. Bradley, 874 So. 2d 984 (Miss.

2004); Pre-Paid Legal Servs., Inc. v. Mealey, 875 So. 2d 1075 (Miss. 2004).                        In each

instance, we have held that the contract entered into by the plaintiffs did not have a valid,

binding arbitration agreement. Battle, 873 So. 2d at 84; Brownlow, 874 So. 2d at 972-73;

Bradley, 874 So. 2d at 986; Mealey, 875 So. 2d at 1077.




        2
         In fact, the defendants admit in their brief that “[t]his Court has previously ruled in
four cases involving essentially the same issues under essentially the same facts.”

                                                      3
                                            CONCLUSION

¶5.     Because the issues raised in the appeal have been resolved in earlier cases, we affirm

the judgment of the Circuit Court of Holmes County, Mississippi, and remand this case for

further proceedings consistent with this opinion.

¶6.     AFFIRMED AND REMANDED.

      SMITH, C.J., EASLEY, CARLSON, GRAVES, DICKINSON AND RANDOLPH,
JJ., CONCUR. COBB, P.J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION.
DIAZ, J., NOT PARTICIPATING.




                                                    4